Title: To James Madison from the Republican Citizens of Hillsdale, New York, 15 February 1814 (Abstract)
From: Republican Citizens of Hillsdale, New York
To: Madison, James


        § From the Republican Citizens of Hillsdale, New York. 15 February 1814. “The Republican Citizens of Hillsdale, assembled in general meeting, conceive it their duty at this interesting crisis, to address their national Chief magistrate on subjects which to them appear of the utmost importance. Educated in the principles of civil liberty as recognized by our happy constitution, and inviolably attached from principle and habit to the political institutions of our country, we cannot view with unconcern the threatning aspect of our political horison, and the manifest indications in various quarters, of latent hostility to the Union and independence of the Republic.
        “History, indeed, proves that all governments how perfect soever their form, must have their infancy and manhood, their decline and fall. And it appears highly probable that the general cause of the mutation of the forms of Governments is the same in all:
        “This cause is, The abuse of sovereignty.
        
        “Arbitrary governments when the sovereignty resides with an individual, are overturned by the abuse of power; or despotism.
        “But the dissolution of Republics, where the sovereignty is vested in the people, originates in the abuse of privilege—or licentiousness.
        “It cannot be expected that our own government, although the most perfect in its form and beautiful in its structure, of any heretofore existing, can escape the catastrophe allotted to all:
        “Yet its fall, we trust, may be protracted if not averted, and among the most efficacious means calculated to secure its permanence and tranquility, we are confident will be found those which strengthen the Executive Arm, and extend the salutary influence of legal and constitutional restraints.
        “We believe, Sir, that we duly appreciate the extraordinary difficulties encountered by the Administration of the general government, in waging a successful warfare against a powerful and vindictive adversary;
        “Which difficulties must be greatly augmented by the disaffection of some of our own citizens, and the open hostility of others, insidiously displayed on every occasion calculated to defeat the wise and salutary measures of government, and crown with unmerited success the efforts of the enemy.
        “To subdue this daring spirit of insurgency, and ensure the faithful execution of the laws—To make our foreign and savage foes feel the weight of our just resentment—And to manifest to the world our unyielding determination to secure a just and honorable peace; or no peace—justify, in our opinion, the calling into action the whole physical energies of the Republic.
        “We cannot conclude this address without expressing to your Excellency our conviction of the wisdom, firmness, and ability, which have marked the proceedings of the national government during the present arduous contest. And we are entirely persuaded that the same prudence and energy, under divine providence, will conduct the American people, safely, through their present difficulties, to an honorable and permanent peace.
        “And we assure your Excellency that whatever dangers may arise, either from foreign hostility, or domestic turbulence and treason, the Republicans of Hillsdale will be ever ready, at the call of their country, to vindicate her violated rights and defend her threatened Independence.”
      